Citation Nr: 0208029	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder, and, if so, whether service connection is 
warranted.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
shoulder disorder, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from March 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that determination, the RO declined to 
reopen previously denied claims of service connection for a 
back disorder and a shoulder disorder.  

In March 2002, the appellant testified at a travel board 
hearing before the undersigned, a Member of the Board 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  
Unfortunately, the recording of that hearing malfunctioned, 
thereby preventing a transcript of the proceeding from being 
made.  The undersigned did take notes of the testimony 
offered at the hearing, and the record shows that the 
appellant has subsequently filed a waiver of a further travel 
board hearing.  


FINDINGS OF FACT

1.  The additional evidence concerning a back and a shoulder 
disorder, received into the record after April 1964, is new, 
probative, and material, as it bears directly and 
substantially on the specific matter at hand.  

2.  A back disorder is not related to the appellant's active 
service.  

3.  A shoulder disorder is not related to the appellant's 
active service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the claims of entitlement to service connection for a 
back disorder and a shoulder disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  

2.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

3.  A shoulder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

An appropriate application form and instructions for 
completing it are to be provided upon request, and a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(2)); 38 C.F.R. 
§§ 3.150(a), 3.151(a) (2001).  The appellant filed the 
appropriate form seeking to establish entitlement to service 
connected compensation (for a back disorder, though not for a 
shoulder disorder) in July 1954.  Accordingly, when he 
submitted statements in March 1998 and November 1998 
indicating his intention to reopen the claims of service 
connection for back and shoulder disorders, this informal 
claim did not require submission of another formal 
application.  See 38 C.F.R. § 3.155(a) (2001).  There is no 
issue as to providing the appropriate form or instructions 
for completing it.   

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In May 1998 
and March 2001 letters, the RO informed the appellant that he 
had to submit new and material evidence to reopen his 
previously denied claims.  The RO sent the appellant an 
August 1999 statement of the case and June and September 2001 
supplemental statements of the case.  These documents 
together listed the evidence considered; the legal criteria 
for determining whether a claim can be reopened and, if so, 
whether service connection can be established; and the 
analysis of the facts as applied to those criteria, thereby 
informing the appellant of the information and evidence 
necessary to substantiate the claims. The Board concludes 
from these actions that VA has informed the appellant of the 
type of information and evidence necessary to substantiate 
his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1-3)).  

In March 1998 statement, the appellant indicated that he had 
received treatment from Dr. Peganyee six months earlier.  The 
RO wrote Dr. Peganyee in April 1998 seeking copies of 
relevant medical records; in July 1998, the appellant 
forwarded from the physician copies of these medical records.  
In a January 2001 statement, the appellant indicated that he 
had received treatment from the Houston VA Medical Center 
(VAMC).  The RO obtained records from that facility dated 
from May 1998 to May 2001.  The appellant's testified at the 
March 2002 hearing that he had received treatment from Dr. 
Hallam of Brownsville, Texas, in 1945 or 1946, and that 
records had been requested.  VA has not received any records 
from Dr. Hallam.  

Although the record contains the service medical records 
concerning the appellant, which were received prior to a 1973 
fire at the National Personnel Records Center (NPRC), he 
expressed his opinion that all the records had not been 
associated with the claims file.  The service enlistment and 
separation examinations are of record.  After the appellant's 
July 1946 application, the RO requested medical records 
concerning treatment at Fort Warren, Wyoming; Camp Bowie, 
Texas; and Camp Chaffee, Arkansas.  Records from these 
facilities were received in August and September 1946.  In 
November 1999, the appellant completed a questionnaire 
regarding his military service that NPRC used to obtain 
copies of service medical records already associated with the 
claims file and an extract from hospital admission cards 
created by the Office of the Surgeon General.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claims for the benefits sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in May and August 2001, which, the Board 
concludes, provide the necessary information to make 
decisions on the claims.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Analysis

A.  Reopening of the Claims

By April 1964 rating decision, the RO denied the appellant's 
claims of service connection for a back disorder and a 
shoulder disorder.  The RO notified him of that decision in 
an April 13, 1964, letter.  The rating decision became final 
at the expiration of the one-year period following notice 
thereof, as the appellant did not file a notice of 
disagreement within that time period.  38 C.F.R. §§ 3.104(a), 
20.302(a) (2001).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999). 

The first determination is whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Since April 1964, when the 
RO denied the claims because the record did not contain 
medical evidence of a current back or shoulder disorder, the 
record shows receipt of private treatment records and VA 
clinical records showing arthritis affecting the back and 
both shoulders.  These documents address the factual issues 
pertaining to the reason for the previous denial of the 
claims.  Thus, the Board determines that the additional 
evidence is new and material as it may provide a more 
complete picture of the circumstances surrounding the origin 
of the claimed disability.  The claims previously denied in 
April 1964 are, therefore, reopened.  


B.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Because the appellant served continuously for 90 
days or more during a period of war, arthritis manifest to a 
degree of 10 percent within one year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection 
generally requires medical evidence of a current disability, 
lay or medical evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

C.  Back Disorder

The record includes recent evidence showing a lumbar spine 
disorder.  A VA x-ray of the lumbosacral spine in July 1998 
showed minimal lumbar spine degenerative change, and VA 
clinical records in February 2001 indicated that the 
appellant had degenerative joint disease of the low back.  
Although the VA examination in May 2001 concluded that the 
appellant did not have a disorder affecting the lumbar spine, 
for purposes of this adjudication the Board determines that 
the evidence is in equipoise as to whether there is a current 
low back disorder, and thus reasonable doubt must go to the 
appellant.  See 38 C.F.R. § 3.102 (2001).  The Board 
therefore concludes that the evidence satisfies the initial 
element of a service connection claim.  

As for the second element of a service-connection claim, that 
there be evidence of an in-service disease or injury, a March 
1941 enlistment examination indicated that the appellant had 
no musculoskeletal defects.  In August 1943, the appellant 
complained of back pain for two months, with a diagnosis of 
acute myalgia of the lumbar spine of undetermined cause.  An 
x-ray of lumbar spine showed no evidence of bone injury or 
disease and no unusual bone anomalies.  Service medical 
records in April 1944 revealed the appellant's complaints of 
low back pain and hospitalization in April and May 1944 for 
chronic moderate myositis of the lumbar muscles.  The October 
1945 separation examination indicated that the appellant had 
a normal musculoskeletal evaluation.  The report noted a back 
injury in 1942 at Camp Bowie during basic training, for which 
the appellant was hospitalized for 28 days.  These records, 
as well as his contentions, satisfy the second element of a 
service-connection claim.  

The third element of a service-connection claim requires 
evidence linking the current findings to the appellant's 
service.  That may be accomplished either directly or by a 
continuity of symptomatology following service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

VA hospital records in January 1954 and from February to 
March 1964 indicated that the appellant was treated for a 
repair of an epigastric hernia and for treatment of a 
duodenal ulcer and latent syphilis, respectively, but was 
silent as to any complaints or findings regarding a back 
disorder.  Clinical records associated with care provided by 
Dr. Peganyee indicated that November 1975 x-rays were 
negative for a disorder of the lumbar spine.  A November 1975 
private hospital record included an impression of 
degenerative arthritic changes of the joints, though it did 
not specify which joints.  Other clinical records from this 
physician dated in November 1975, March 1978, April 1987, 
June 1996 to August 1997, and April 1998, were silent as to 
any complaints of findings regarding a back disorder.  
Therefore, the Board cannot conclude that there is a 
continuity of symptomatology supporting a link between a 
current low back disorder and service.  

The only evidence directly addressing the relationship 
between a current back disorder and service is the VA 
examination in May 2001, which indicated that the appellant 
complained of low back pain attributable to several falls he 
had in service.  X-ray evaluation of the lumbar spine was 
within normal limits, showing intact vertebral bodies and 
disc spaces.  The examiner prepared an August 2001 addendum 
to that examination report, which indicated that the claims 
file had been reviewed.  The examiner then opined that it was 
unlikely that the appellant's current back difficulties were 
related to a disease or injury sustained in service.  He 
supported this opinion by noting that objective findings in 
service concerning the spine were minimal and that there did 
not appear to be a chronic lumbar spine dysfunction.  

In the absence of a continuity of low back symptomatology 
since service and the absence of a medical opinion directly 
linking a back disorder to service, the Board concludes that 
the evidence of record does not satisfy the third element of 
a service-connection claim.  In light of the evidence and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a back disorder.  

C.  Shoulder Disorder

A private hospital record in April 1987 showed that the 
appellant had myofascitis of the shoulder area.  VA 
examination in May 2001 and VA clinical records in February 
2001 indicated that the appellant has mild to moderate 
degenerative joint disease of the left shoulder.  These 
documents indicate the presence of a current left shoulder 
disorder, but no symptomatology affecting the right shoulder.  
Accordingly, there is a current disability of the left 
shoulder, but not of the right.

The service medical records are silent as to any complaints 
or findings regarding the left shoulder.  The appellant 
testified that he fell from a tree during training at Camp 
Bowie, injuring his left shoulder.  Records from that 
facility, though, do not show either a fall or a left 
shoulder injury.  The appellant's allegation that he injured 
his left shoulder in service constitutes lay evidence that 
satisfies this element of the claim.  

The third element of a service-connection claim may be 
satisfied by medical evidence of a continuity of 
symptomatology between service ending in 1945 and the first 
showing a shoulder injury in 1987.  The VA hospital records 
in January 1954 and from February to March 1964, and Dr. 
Peganyee's records from 1975 to 1998, are silent as to any 
left shoulder disorder, thereby precluding a link by a 
continuity of symptomatology.  The third element might also 
be satisfied by a medical opinion directly linking the 
current disorder to service.  The August 2001 addendum to the 
May 2001 VA examination indicated that it was the examiner's 
opinion, based on review of the claims file, that it was 
unlikely that the appellant's current left shoulder 
difficulties were related to his service.  Moreover, a 
private hospital record in April 1987 showed that the 
appellant had myofascitis of the shoulder area following a 
motor vehicle accident.  This is the earliest showing of a 
shoulder disorder, and it illustrates an etiology for the 
left shoulder disorder other than service.  Thus, the Board 
must conclude that the evidence does not satisfy the third 
element of a service-connection claim for a left shoulder 
disorder.  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a shoulder disorder.  


ORDER

Service connection for a back disorder is denied.  

Service connection for a shoulder disorder is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

